DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musha et al. (US 2005/0208379).
Regarding claim 1, Musha discloses a method comprising:
forming a quantity of silicon microparticles (active material particles 7 include (c) mixed particles containing silicon or tin and a metal [0037], [0040], particle size before pulverization is about 20 to 500 micrometers [0041]);
forming a quantity of metal microparticles (active material particles 7 include (c) mixed particles containing silicon or tin and a metal [0037], [0040], particle size before pulverization is about 20 to 500 micrometers [0041]);
mixing the quantity of silicon microparticles and the quantity of metal microparticles in a selected ratio to form a microparticle mixture (amount of silicon or tin and amount of metal in the mixed particles (c) [0040], mixed particles (c) can be prepared by mixing silicon particles or tin particles and metal particles [0041]); and
forming the microparticle mixture into a silicon-hybrid anode material layer having a thickness of between about 2 micrometers and about 15 micrometers (thickness of the active material layer 3 is 3 to 40 micrometers [0035]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 6, Musha discloses all of the claim limitations as set forth above. 
Musha further discloses the silicon microparticles have a size range of between about 1 micrometer and about 20 micrometers (particle size is 40 micrometers or smaller [0041]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 7, Musha discloses all of the claim limitations as set forth above. 
Musha further discloses the metal microparticles have a size range of between about 1 micrometer and about 30 micrometers (particle size is 40 micrometers or smaller [0041]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 8, Musha discloses all of the claim limitations as set forth above. 
Musha further discloses a size of the silicon microparticles is substantially equal to a size of the metal microparticles (particle size is 40 micrometers or smaller [0041]).
Regarding claim 9, Musha discloses all of the claim limitations as set forth above. 
Musha further discloses the selected ratio of the microparticle mixture includes between about 10 percent and about 40 percent, by weight, of silicon microparticles (amount of silicon or tin is preferably 30% to 99.9% [0040]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.) and between about 90 percent and about 60 percent, by weight, of metal microparticles (amount of metal is 0.1% to 70% [0040]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 11, Musha discloses all of the claim limitations as set forth above.  Musha further discloses including the silicon-hybrid anode material layer in a battery (obtained negative electrode is assembled into a nonaqueous secondary battery).
Regarding claim 12, Musha discloses all of the claim limitations as set forth above.  Musha further discloses including the silicon-hybrid anode material layer in a lithium-ion battery (obtained negative electrode is assembled into a nonaqueous secondary battery), the lithium-ion battery further including: a lithium containing electrolyte that includes a quantity of separator material (separator, nonaqueous electrolyte including lithium salt [0098]); an anode disposed on a first side of the lithium containing electrolyte and that includes the silicon-hybrid anode layer (obtained negative electrode [0098]); and a cathode disposed on a second side of the lithium containing electrolyte opposite from the first side of the lithium containing electrolyte (positive electrode [0098]).

Claims 2, 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musha et al. (US 2005/0208379), as applied to claims 1, 6-9 and 11-12 above, in view of Kim et al. (US 2009/0104535).
Regarding claim 2, Musha discloses all of the claim limitations as set forth above.  However, Musha does not disclose mixing the quantity of silicon microparticles and the quantity of metal microparticles in the selected ratio includes mixing a quantity of at least one binder material into the microparticle mixture.
Kim discloses an anode for a lithium rechargeable battery including an active material that includes a metal-carbon composite active material including a carbonaceous active material and at least one active material selected from a metal or metal oxide, wherein graphite particles having surface that are coated or partially coated with a resin binds and fixes the active material particles and the graphite particles to each other ([Abstract]).  Kim further discloses the resin-coated graphite is mixed with the metal-carbon composite active material ([0025]) and the metal-carbon composite active material includes silicon, etc. ([0021]).  Kim further discloses maintaining multiple conductive surfaces between the active material due to adhesiveness of the resin when the volume of the composite active material particles change during charging and discharging, thus preventing a reduction of battery capacity and improving the lifetime of the battery ([Abstract]).
Musha and Kim are analogous art because they are concerned with the same field of endeavor, namely active materials for a battery anode.
It would have been obvious to one having ordinary skill in the art to modify Musha by incorporating an amount of a carbonaceous material having binding/adhesive properties because Kim teaches improving battery characteristics as a result of mixing in a resin-coated graphite material to impart adhesiveness and maintain electrical conductivity when the active material undergoes volume changes.
Regarding claim 4, Musha discloses all of the claim limitations as set forth above.  However, Musha does not disclose mixing the quantity of silicon microparticles and the quantity of metal microparticles in the selected ratio includes heating the microparticle mixture.
Kim discloses an anode for a lithium rechargeable battery including an active material that includes a metal-carbon composite active material including a carbonaceous active material and at least one active material selected from a metal or metal oxide, wherein graphite particles having surface that are coated or partially coated with a resin binds and fixes the active material particles and the graphite particles to each other ([Abstract]).  Kim further discloses the resin-coated graphite is mixed with the metal-carbon composite active material ([0025]) at high temperature ([0009]) and the metal-carbon composite active material includes silicon, etc. ([0021]).  Kim further discloses maintaining multiple conductive surfaces between the active material due to adhesiveness of the resin when the volume of the composite active material particles change during charging and discharging, thus preventing a reduction of battery capacity and improving the lifetime of the battery ([Abstract]).
Musha and Kim are analogous art because they are concerned with the same field of endeavor, namely active materials for a battery anode.
It would have been obvious to one having ordinary skill in the art to modify Musha by incorporating an amount of a carbonaceous material having binding/adhesive properties because Kim teaches improving battery characteristics as a result of mixing in a resin-coated graphite material at high temperature to impart adhesiveness and maintain electrical conductivity when the active material undergoes volume changes.
Regarding claim 10, Musha discloses all of the claim limitations as set forth above.  However, Musha does not disclose mixing the quantity of silicon microparticles and the quantity of metal microparticles in the selected ratio includes mixing a quantity of at least one binder material into the microparticle mixture; and the binder is between about 5 percent and about 10 percent by weight of the microparticle mixture.  
Kim discloses an anode for a lithium rechargeable battery including an active material that includes a metal-carbon composite active material including a carbonaceous active material and at least one active material selected from a metal or metal oxide, wherein graphite particles having surface that are coated or partially coated with a resin binds and fixes the active material particles and the graphite particles to each other ([Abstract]).  Kim further discloses the resin-coated graphite is mixed with the metal-carbon composite active material at, for example, 10% ([0025]) and the metal-carbon composite active material includes silicon, etc. ([0021]).  Kim further discloses maintaining multiple conductive surfaces between the active material due to adhesiveness of the resin when the volume of the composite active material particles change during charging and discharging, thus preventing a reduction of battery capacity and improving the lifetime of the battery ([Abstract]).
Musha and Kim are analogous art because they are concerned with the same field of endeavor, namely active materials for a battery anode.
It would have been obvious to one having ordinary skill in the art to modify Musha by incorporating an amount of a carbonaceous material at 10% having binding/adhesive properties because Kim teaches improving battery characteristics as a result of mixing in a resin-coated graphite material at high temperature to impart adhesiveness and maintain electrical conductivity when the active material undergoes volume changes.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musha et al. (US 2005/0208379), as applied to claims 1, 6-9 and 11-12 above, in view of Chen et al. (US 2015/0287980).
Regarding claim 3, Musha discloses all of the claim limitations as set forth above.  However, Musha does not disclose mixing the quantity of silicon microparticles and the quantity of metal microparticles in the selected ratio includes: mixing a quantity of at least one binder material into the microparticle mixture; and heating the microparticle mixture until the quantity of at least one binder material is substantially evaporated away.
Chen discloses a method of producing porous electrodes/anodes for batteries (Title, [Abstract]) comprising forming a powder mixture comprising a metal powder and a filler material powder, pressing the powder mixture to form a compact and heating the compact, wherein the filler material is chosen from materials that are susceptible to being converted into a gaseous state upon application of heat ([Abstract]).  Chen further discloses the resulting porosity enhances performance of batteries ([0004]).
Musha and Chen are analogous art because they are concerned with the same field of endeavor, namely battery anode materials.
It would have been obvious to one having ordinary skill in the art to modify Musha by also mixing a filler material that converts into a gaseous state during heating because Chen teaches the resulting porosity improves overall battery characteristics.
	Regarding claim 5, Musha discloses all of the claim limitations as set forth above.  However, Musha does not disclose mixing the quantity of silicon microparticles and the quantity of metal microparticles in the selected ratio includes heating the microparticle mixture and annealing the microparticle mixture.
Chen discloses a method of producing porous electrodes/anodes for batteries (Title, [Abstract]) comprising forming a powder mixture comprising a metal powder and a filler material powder, pressing the powder mixture to form a compact and heating/annealing the compact, wherein the filler material is chosen from materials that are susceptible to being converted into a gaseous state upon application of heat ([Abstract], [0011], [0025]-[0026, [0029]-[0034]).  Chen further discloses the resulting porosity enhances performance of batteries ([0004]).
Musha and Chen are analogous art because they are concerned with the same field of endeavor, namely battery anode materials.
It would have been obvious to one having ordinary skill in the art to modify Musha by also mixing a filler material that converts into a gaseous state during annealing because Chen teaches the resulting porosity improves overall battery characteristics.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Musha et al. (US 2005/0208379), as applied to claims 1, 6-9 and 11-12 above, in view of Pridoehl et al. (US 2007/0172406).
Regarding claim 13, Musha discloses all of the claim limitations as set forth above.  However, Musha does not disclose forming the quantity of silicon microparticles includes applying an electromagnetic wave to a silicon source material, hydrogen, and argon.
	Pridoehl discloses producing silicon powder by continuously feeding a silane source and optionally a doping substance and an inert gas into a reactor, mixing the components and caused to react by input of energy by means of electromagnetic radiation (Title, [Abstract]), wherein the hydrogen and an inert gas such as argon is used ([0034]-[0035]).  Pridoehl further discloses the invention provides a silicon powder that avoids disadvantages of the prior art and has a uniform modification, and produces a very uniform product and high conversion ([0010], [0031]).
	Musha and Pridoehl are analogous art because they are concerned with the same field of endeavor, namely silicon particles.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Musha by producing silicon powders involving a silane source, hydrogen and argon by means of electromagnetic radiation because Pridoehl teaches improved silicon powder characteristics as a result of high uniformity and more efficient due to high conversion.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,593,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,593,934 discloses a method for forming a silicon-hybrid anode material layer that is substantially similar to what is claimed in claims 1-13 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/15/2021